DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Board et al (2019/0071113).
Regarding applicant claim 21, Board et al discloses a device for operating a vehicle which is drivable in at least partially automated fashion, having a steering handle which is actuatable by a driver ([0021]-[0023]), 
which device is also equipped to implement a substantially manual driving mode for control of at least the lateral guidance of the vehicle ([0031] "vehicle may operate in an autonomous mode, a semi-autonomous mode, or a maual mode"),
 wherein the device has at least one first operating mode which differs from a substantially manual operating mode in that one or more actuating actions imparted by the driver at the steering handle in a first time interval are not implemented in the first time interval but ([0031]), 


Regarding applicant claim 22, Board discloses wherein the second time interval is selectable in a manner dependent on the at least one predetermined condition ([0072]).

Regarding applicant claim 23, Board discloses wherein the second time interval is selectable in a manner dependent on a level of haptic contact with at least one part of the steering handle ([0059] "user interface may include dials, digital readouts, screens such as a touch screen display, speakers, and so on for providing information to the occupant").

Regarding applicant claim 24, Board discloses wherein the device is configured to select at least one of (i) a second time interval which differs significantly from the first time interval if the level of the haptic contact is below a first threshold value and/or is decreasing, and (ii) a second time interval which overlaps at least partially with the first time interval, or which is not significantly later than the first time interval, if the level of the haptic contact is above a second threshold value and/or is increasing ([0059]). 

Regarding applicant claim 25, Board discloses wherein the predetermined condition is ascertained and taken into consideration in a manner dependent on an item of map information ([0045]).

Regarding applicant claim 26, Board discloses wherein the first operating mode is activatable in a manner dependent on a variable which represents a degree of driving automation ([0062] "operate the vehicle in the autonomous mode").

Regarding applicant claim 27, Board discloses wherein the first operating mode is initiable, deactivatable or variable in a manner dependent on a level of the haptic contact of the driver of the vehicle with a grip surface of the steering handle ([0041] "each steering handle may include a grip for the occupant to grasp").

Regarding applicant claim 28, Board discloses wherein a degree of interpretation of at least one actuating action imparted by the driver in a first time interval is variable in at least two stages or in continuous or quasi-continuous fashion in a manner dependent on the level of the haptic contact ([0059]).

Regarding applicant claim 29, Board discloses wherein the level of the haptic contact between the driver and the steering handle comprises a pattern of the haptic contact on the basis of pressure exerted on the steering handle by at least one hand of the driver ([0059]).

Regarding applicant claim 30, Board discloses wherein the level of the haptic contact between the driver and the steering handle comprises a pattern of the haptic contact on the basis of an area pattern of capacitively detected measured values ([0059]).

Regarding applicant claim 31, Board discloses wherein a degree of coupling of at least a second part of the steering handle to a fixed position in a coordinate system of the vehicle is controlled or definable, and the second part differs from the first part of the steering handle ([0045]-[0046]).

Regarding applicant claim 32, Board discloses wherein an influence on at least the lateral guidance of the vehicle in the second time interval, which is dependent on the actuating action of the driver in the first time interval, is dependent on one or more parameters of the driver ([0064] "manual mode based on information from the user interface").

Regarding applicant claim 33, Board discloses wherein a variation of a degree of interpretation of the one or more actuating actions imparted by the driver in a first time interval, and/or of a coupling of the steering handle or of a part thereof, is dependent on an action, which overshoots a predetermined level, by the driver on another actuating unit for control of the vehicle ([0031]).

Regarding applicant claim 34, Board discloses wherein the device is designed to identify a takeover desire and/or a steering capability of the driver with regard to a driving task and to control the degree of the interpretation of the one or more actuating actions imparted by the driver in a first time interval, and/or of the coupling of at least one part of the steering handle, in a manner dependent on the identified level of the takeover desire and/or of the takeover capability ([0031]).

Regarding applicant claim 35, Board discloses wherein the device is designed to ascertain a presently executed automatic maneuver or predicted at least partially performed maneuver, and to thereupon apply different levels of haptic contact as prerequisite for a variation of the degree of the interpretation of the one or more actuating actions imparted by the driver in a first time interval and/or of the coupling ([0031]; [0059]).

Regarding applicant claim 36, Board discloses wherein the device is designed to output at least one item of haptic information to at least one part of the steering handle, which item of haptic information confirms a receipt or a taking into consideration of an actuating action imparted by the driver in a first time interval ([0059]).

Regarding applicant claim 37, Board discloses an operating method for operating a vehicle which is drivable in at least partially automated fashion, having a steering handle which can be actuated by a driver of the vehicle and which ([0021]-[0023]),  


wherein, in the first operating mode, the steering handle is at least partially decoupled from an influence on the lateral guidance of the vehicle ([0064] "manual mode based on information from the user interface"), and 
wherein an actuating action by the driver in a first time interval is identified, which actuating action characterizes a specification for a variation at least of the lateral guidance of the vehicle ([0031] "vehicle may operate in an autonomous mode, a semi-autonomous mode, or a maual mode"), and 
wherein, in a second time interval, at least one movement of the vehicle is implemented as a consequence of the identified actuating action, wherein the second time interval does not coincide with the first time interval ([0070] "throughout the process in the present context means substantially continuously or at time intervals").

38. (New) A computer program product comprising a non-transitory computer readable medium having stored thereon program code which, when executed on a processing unit, carries out a method for operating a vehicle which is drivable in at least partially automated fashion ([0021]-[0023]), 
the vehicle having a steering handle which can be actuated by a driver of the vehicle and which, in a substantially manual operating mode, serves for control at least 
wherein at least one one first operating mode is initiated or implemented ([0031]), 
wherein, in the first operating mode, the steering handle is at least partially decoupled from an influence on the lateral guidance of the vehicle ([0038]), and 
wherein an actuating action by the driver in a first time interval is identified, which actuating action characterizes a specification for a variation at least of the lateral guidance of the vehicle ([0064] "manual mode based on information from the user interface"), and 
wherein, in a second time interval, at least one movement of the vehicle is implemented as a consequence of the identified actuating action, wherein the second time interval does not coincide with the first time interval ([0059]; [0070]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661